 



EXHIBIT 10.4
EXECUTION COPY
PROMISSORY NOTE

      $120,000,000   New York, New York     June 29, 2007

FOR VALUE RECEIVED PGRT ESH, INC., a Delaware corporation, as maker, having its
principal place of business at 77 West Wacker Drive, Suite 3900, Chicago,
Illinois 60601 (“Borrower”), hereby unconditionally promises to pay to the order
of Citicorp USA, Inc., a Delaware corporation, having an address at 666 Fifth
Avenue, New York, New York 10103 (“Lender”), or at such other place as the
holder hereof may from time to time designate in writing, the principal sum of
ONE HUNDRED TWENTY MILLION AND 00/100 DOLLARS ($120,000,000), in lawful money of
the United States of America with interest thereon to be computed from the date
of this promissory note (as amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with the terms of the Loan
Agreement (as defined below), this “Note”) at the Applicable Interest Rate (plus
any additional interest as provided under the Loan Agreement), and to be paid in
accordance with the terms of this Note and that certain Loan Agreement dated the
date hereof, between Borrower and Lender (as amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Loan Agreement”). All capitalized terms not defined herein
shall have the respective meanings set forth in the Loan Agreement.
ARTICLE 1.
PAYMENT TERMS
Borrower agrees to pay the principal sum of this Note at the times, and interest
on the unpaid principal sum of this Note from time to time outstanding at the
rates and at the times, specified in Article II of the Loan Agreement, and the
outstanding balance of the principal sum of this Note and all accrued and unpaid
interest thereon shall be due and payable on the Maturity Date.
ARTICLE 2.
DEFAULT AND ACCELERATION
The Debt shall without notice become immediately due and payable at the option
of Lender if this Note is not paid in full on the Maturity Date or on the
happening of any other Event of Default and in addition, upon the occurrence of
either such event, Lender shall be entitled to receive interest on the entire
unpaid principal sum at the Default Rate pursuant to the terms of the Loan
Agreement. This Article 2, however, shall not be construed as an agreement or
privilege to extend the date of the payment of the Debt, nor as a waiver of any
other right or remedy accruing to Lender by reason of the occurrence of any
Event of Default.

 





--------------------------------------------------------------------------------



 



ARTICLE 3.
LOAN DOCUMENTS
This Note is secured by and entitled to the benefits of the Pledge Agreements,
the Mortgages, the Guaranties and the other Loan Documents. All of the terms,
covenants and conditions contained in the Loan Agreement, the Pledge Agreements,
the Mortgages, the Guaranties and the other Loan Documents are hereby made part
of this Note to the same extent and with the same force as if they were fully
set forth herein. In the event of a conflict or inconsistency between the terms
of this Note and the Loan Agreement, the terms and provisions of the Loan
Agreement shall govern.
ARTICLE 4.
SAVINGS CLAUSE
This Note and the Loan Agreement are subject to the express condition that at no
time shall Borrower be obligated or required to pay interest on the principal
balance of the Loan at a rate which could subject Lender to either civil or
criminal liability as a result of being in excess of the Maximum Legal Rate. If,
by the terms of this Note, the Loan Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
Applicable Interest Rate (plus any additional interest as provided in the Loan
Agreement) or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan shall, to the extent permitted by applicable law,
be amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.
ARTICLE 5.
NO ORAL CHANGE
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
ARTICLE 6.
WAIVERS
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind, except
as expressly provided to the contrary in any other Loan Document. No release of
any security for the Debt (including, without limitation, under the Pledge
Agreements or the Mortgages) or extension of time for payment of this Note or
any installment hereof, and no alteration, amendment or waiver of any provision
of this Note, the Loan Agreement or the other Loan Documents made by agreement
between

 

-2-



--------------------------------------------------------------------------------



 



Lender or any other Person shall release, modify, amend, waive, extend, change,
discharge, terminate or affect the liability of Borrower, or any other Person
(including, without limitation, Guarantors) who may become liable for the
payment of all or any part of the Debt, under this Note, the Loan Agreement or
the other Loan Documents. No notice to or demand on Borrower shall be deemed to
be a waiver of the obligation of Borrower or of the right of Lender to take
further action without further notice or demand to the extent provided for in
this Note, the Loan Agreement or the other Loan Documents.
ARTICLE 7.
TRANSFER
Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein and therein or
under applicable law given to Lender with respect thereto, and Lender shall
thereafter forever be relieved and fully discharged from any liability or
responsibility in the matter; but Lender shall retain all rights hereby given to
it with respect to any liabilities and the collateral not so transferred.
ARTICLE 8.
GOVERNING LAW
This Note shall be governed in accordance with the terms and provisions of
Section 8.3 of the Loan Agreement.
ARTICLE 9.
NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with Section 8.6 of the Loan Agreement.
ARTICLE 10.
LIMITED RECOURSE
Notwithstanding anything herein or in any other Loan Document to the contrary,
Borrower shall be fully liable for repayment of this Note and all the other
Obligations, provided that Lender agrees not to enforce any judgment it may
obtain against Borrower with respect to this Note or the other Obligations
against any of Borrower’s assets other than the Initial Collateral. Lender
further agrees that it shall not have or seek recourse to the PGRT Entities
(other than to realize on pledges of the equity interests in the REIT and Prime
Group Realty, L.P.) or their respective assets, other than to Borrower to the
extent described in the previous sentence as to the Initial Collateral, for the
payment of the Obligations. Lender’s recourse against Guarantors under the
Guaranties, and Lender’s rights and remedies against all other Collateral
Entities and all other Collateral, shall in no way be limited or otherwise be
affected hereby.
[NO FURTHER TEXT ON THIS PAGE]

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its duly
authorized officer as of the day and year first above written.

            PGRT ESH, INC.
      By:   /s/ David Lichtenstein         Name:           Title:        

 

-4-